United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 20, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-40159
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

PEDRO ARMENTA-VALENTIN,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-771-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Pedro Armenta-Valentin (Armenta) pleaded guilty to illegal

reentry following deportation, pursuant to a plea agreement that

contained a waiver-of-appeal provision.    We need not decide the

applicability of the waiver provision in this case because the

issue that Armenta raises is foreclosed.

     Armenta argues that the district court erred by ordering him

to cooperate in the collection of a DNA sample as a condition of

supervised release.   This claim is not ripe for review on direct


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40159
                                -2-

appeal.   See United States v. Riascos-Cuenu, 428 F.3d 1100,

1101-02 (5th Cir. 2005), petition for cert. filed (Jan. 9, 2006)

(No. 05-8662).   The appeal is DISMISSED.